           Case 1:18-cv-08662-LJL Document 101 Filed 06/23/20 Page 1 of 2


I
;
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

    MIRTILL LEWIS and ELVIRA LEWIS,
I
                                   1>Iain¢iffs,

                     against -
                                                   6/23/2020
    LENDLEASE (US) CONSTRUCTION
    LMB INC., and THE NEW YORK and
    PRESBYTERIAN HOSPITAL,

                                   Defendants.
                                                                No. 18 Civ. 08662 (LJL)
    LENDLEASE (US) CONSTRUCTION
    LMB INC.,

                   '1`hird-Party 1'laintiff,

                     against -

    X-CELL INSULATION CORPORATION,

                   Third-Pa1'ty Defendant.


                CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY

                   Notice is he1°eby given that, subject to approval by the court, Lendlease (US)

    Construction LMB Inc. substitutes Joseph J. Rava as attorney of record in place of Charles D.

    Cole, Jr. Contact information for the new attorney is as follows:

                   Firm Name: Marshall Dennehey Warner Coleman & Goggin, P.C.

                   Address: Suite 404, 287 Bowman Avenue, Purchase, New York 10577

                   Telephone: (914) 977-7311

                   E-Mail: jj1'ava@111dwcg.com

    I consent to the above substitution
          Case 1:18-cv-08662-LJL Document 101 Filed 06/23/20 Page 2 of 2


                                                      CZ?"
                                                      <    4.       D
                                                                        4.

Dated :      6-11-2020                                                       RalphJ. Esposito
                                                     Lendlease (US) Construction LMB Inc.

I consent to the above substitution

Dated: 28 May 2020                                              .. 64
                                                     Charles D. Cole, Jr.
                                                                                           -


I consent to the above substitution

           4 - /1 - 20 'Z o
Dated :
                                                     /0         </
                                                                /            /


The substitution of attorney is hereby approved and so/(     )ERED .

Dated :
                                                     Lewis J. Liman, US.D.J.
